Citation Nr: 1546930	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected anterior lumbar spondylolisthesis, rated as 20 percent disabling prior to March 30, 2011, and 40 percent disabling beginning on that date. 

2.  Entitlement to a separate compensable rating for the service-connected low back disability on the basis of separately ratable radiculopathy or neurological deficit.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from May 1960 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

These matters were most recently before the Board in May 2014 when the Board remanded them for further appellate consideration.  

In July 2015, the Veteran submitted additional evidence with a waiver of RO consideration.  (See July 17, 2015 correspondence from Veteran's attorney.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 30, 2011, the Veteran's service-connected spine disability has been manifested by complaints of pain and limitation of motion; objectively, he has flexion to more than 30 degrees, with no evidence of ankylosis, or incapacitating episodes.

2.  From March 30, 2011, the Veteran's service-connected spine disability has been manifested by complaints of pain and limitation of motion; objectively, the evidence is against a finding of ankylosis or incapacitating episodes.

3.  In giving the benefit of the doubt to the Veteran, the Board finds that his service-connected lumbar spine disability is manifested by left leg radiculopathy from October 2009, and no earlier, to March 2011, and no later. 

4.  The most probative evidence is against a finding of right leg, bowel, or bladder impairment due to his service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating for service-connected anterior lumbar spondylolisthesis, rated as 20 percent disabling prior to March 30, 2011 and 40 percent disabling beginning on that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes (DCs) 5237- 5239, 5243 (2015).

2.  The criteria for assignment of a separate rating for left leg radiculopathy as secondary to service-connection anterior lumbar spondylolisthesis from October 2009, and no earlier, to March 2011, and no later, have been met. U.S.C.A. §§ 1110, 1112, 1113, 1116, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310. 4.7, 4.1241a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in March 2007.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Several VA examinations have been obtained by VA.  The Board finds that examinations are adequate as the reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue and for determining whether service-connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Orthopedic Manifestations of Spine Disability

I. In excess of 20 percent prior to March 30, 2011

The Veteran would be entitled to a 40 percent rating if the evidence reflected that he had forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  He would be entitled to a 50 rating for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating for unfavorable ankylosis of the entire spine. 

An April 2007 VA QTC examination reflects that the Veteran had forward flexion to 70 degrees with pain at 50 degrees.  He had extension, bilateral rotation, and bilateral lateral flexion to 30 degrees with pain beginning at 20 degrees.  There was no ankylosis.  The joint function was additionally limited after repetitive motion by pain, fatigue and lack of endurance with pain having the most functional impact.  As noted above, the pain began at 50 degrees.  The evidence does not support a finding that after repetitive use, the Veteran's forward flexion would have been limited to 30 degrees or less, with consideration of pain, fatigue and lack of endurance.  Assuming that the Veteran's motion was limited upon repetitive use to the point where pain began, his motion was limited at 50 degrees.  There was no additional limitation after repetitive use due to weakness or incoordination.  

In December 2008, the Veteran reported that his back pain was so significant that it was difficult to dress and put his shoes on.  Raising and lifting his feet also created pain and muscle spasms in his lower back.  The pain lessened somewhat with medication.

An October 2009 private neurological consultation indicated that the Veteran complained of low back pain and paresthesias in the left leg.  The pain was 7/10 in severity and radiated to the left posterior leg in a nonspecific distribution.  The pain was worse in the morning and at night and interfered with his sleep.  It was aggravated by bending, lifting, prolonged sitting, prolonged standing, and walking long distances.  The pain was alleviated by rest.    

An October 2009 QTC examination report reflects that the Veteran had flexion to 70 degrees with pain beginning at 65 degrees.  He had extension, bilateral lateral flexion, and bilateral rotation to 25 degrees.  On examination, there was no evidence of radiating pain on movement or muscle spasm.  Tenderness was noted and spinal contour was not preserved due to tenderness and guarding.  Muscle tone was normal, and there was no atrophy in the limbs or ankylosis of the thoracolumbar spine.  Joint function of the spine was additionally limited after repetitive use by pain and weakness, which had major functional impact.  There was no additional limitation with repetition due to fatigue, lack of endurance or incoordination.

The Veteran reported that his pain was exacerbated by physical activity and relieved by rest and medication.  He further reported that he was unable to function during periods of pain, but could function with medication.  During flare-ups, the Veteran had functional impairment with an inability to perform normal body movements due to pain and limited and weakened joint movement.  He was not receiving treatment for his back condition and he did not have incapacitating episodes.  

The private treatment records from 2010 to 2012 showed that the Veteran had low back complaints, but no specific findings were made with regard to forward flexion.

An April 2010 consultation report reflects that the Veteran had "restricted lateral rotation at the lumbar spine with 40 degrees bilaterally with pain.  Flexion was well tolerated."  The Veteran reported that his pain was rated 8 on a scale of 0 to 10 and worsened with movement, bending and lying down for long periods of time.  It improved with resting, sitting, standing, changing positions and medication.  He reported having numbness, tingling, paresthesias and weakness; he denied having bowel or bladder incontinence.  

In sum, the medical evidence is against a finding that the Veteran had forward flexion limited to 30 degrees or less, or ankylosis.  Thus, a rating in excess of 20 percent is not warranted.  The Board has considered the Veteran's reports of pain, symptoms after repetitive use, and difficulty with movements, such as bending.  However, the Veteran's pain, and other symptoms, have not been shown to limit his forward flexion to 30 degrees or less.

With regard to IVDS, the evidence does not support a finding of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (a 40 percent rating) or incapacitating episodes having a total duration of at least six weeks during the past 12 months (a 60 percent rating).

An incapacitating episodes is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The April 2007 VA QTC examination reflects that there were no signs of IVDS.  Moreover, none of the clinical records, to include those which note IVDS, reflect prescribed bed rest.   

II.  In excess of 40 percent from March 30, 2011

The Veteran would be entitled to a 50 rating if the evidence reflected that he had unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence reflected that he had unfavorable ankylosis of the entire spine. 

A March 2011 QTC VA examination report reflects that the Veteran complained of having back spasm, decreased motion, paresthesia, numbness and leg weakness; he did not have stiffness, fatigue, or bowel or urinary problems.  He had episodic pain occurring 3 times a day with each episodes lasting one hour.  The pain was reported as severe and was exacerbated by physical activity.  

The Veteran reported that the symptoms were relieved by rest and medication, and at times of pain, he was unable to function.  Flare-ups were described as being "unable to perform normal working movements of body due to pain," and a decreased range of motion.  He denied having any incapacitating episodes during the past 12 months.

On examination, the Veteran had an antalgic gait due to back pain.  His walk was unsteady and he was assisted by the use of a cane.  There was no evidence of radiating pain on movement and muscle spasms were absent.  No tenderness was noted but there was guarding of movement that was described as very limited range of motion, but was not described as ankylosis.

Thoracolumbar extension and flexion were to 10 degrees with pain at the end range and bilateral lateral flexion and rotation were to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion.  The spinal contour was preserved although there was guarding.  The Board acknowledges the Veteran's limited motion, but he was still able to move his spine; thus, it was not fused or akin to being fused. 

There was no evidence of weakness and muscle tone, atrophy in the limbs or ankylosis of the thoracolumbar spine.  There were no sensory deficits consistent with a diagnosis of intervertebral disc syndrome, but the Veteran did report having numbness of the entire legs that was not consistent with any known condition of the lumbar spine except complete paralysis and reflexes.  

At an April 2012 VA examination, the Veteran reported having back pain that radiated and was aggravated by bending, lifting, prolonged sitting, standing and walking long distances.  Rest and medication alleviated his symptoms.  He also reported having paresthesia in the left posterior thigh.  

The range of motion studies revealed forward flexion was performed to 90 degrees or greater, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted at the end range for each range of motion tested, and there was no additional limitation with repetitive motion.  

The examiner found no evidence of functional loss or impairment of the thoracolumbar spine, but there was localized tenderness and pain to palpation for joints and/or soft tissue of the thoracolumbar spine that was further described as lumbar spasm and tenderness.  

The Veteran had guarding or muscle spasm of the thoracolumbar spine but it did not result in abnormal gait or spinal contour.  Muscle strength testing was normal, and there was no evidence of atrophy.  Reflexes and sensory testing was also normal.  There was no evidence of intervertebral disc syndrome.  The Veteran walked with the assistance of a cane and x-ray studies showed findings of arthritis in the thoracolumbar spine.  There were no other findings, and the examiner indicated that the Veteran's spine disability did not impact his ability to work.  

A July 2014 VA report of a June 2014 examination reflects that the Veteran was able to bend down and take off his shoes while sitting in a chair, but while sitting on the examination table, he bent his legs to remove his shoes and put them on.  In addition, when the examiner asked the Veteran to bend down and touch his toes, the Veteran "stopped at 30 degrees and barely move[d] his back any direction, not seen any effort to have ROM check at all."  The examiner noted that "cooperation is poor upon checking ROM but no sciatica seen."

The 2014 examiner found that the Veteran had 30 degrees of forward flexion with painful motion at 30 degrees, and 15 degrees of extension with painful motion at 15 degrees.  The Veteran also had 15 degrees of flexion and rotation with evidence of painful motion at 15 degrees.  The findings were the same after repetitive use testing.  

Unfavorable ankylosis is defined as is a condition in which the spine is fused in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure in the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurological symptoms due to nerve not stretching.  Fixation of the a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

In sum, the evidence is against a finding of ankylosis, either favorable or unfavorable.  Thus a rating in excess of 40 percent is not warranted.  In addition, with regard to IVDS, the evidence is against a finding that the Veteran had any incapacitating episodes due to IVDS; thus, a rating in excess of 40 percent is not warranted under that provision.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Neurological Manifestations of Spine Disability

The Veteran contends that he is entitled to a separate compensable rating for the service-connected low back disability on the basis of separately ratable radiculopathy or neurological deficit.  The Board finds, for the reasons noted below, that a separate rating for left leg radiculopathy is warranted from October 22, 2009 (the date of the QTC examination), and no earlier, to March 30 2011 (the date of the QTC examination), and no later.

The April 2007 VA QTC examination report reflects that the Veteran reported that the pain traveled to his right leg and occurred twice a month with each episode lasting 3 days.  The level of pain was 7 and was elicited by physical activity and relieved by rest and medication.  On examination, there was no evidence of radiating pain on movement or muscle spasm.  Bilateral straight leg raise test was negative.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurologically, his motor and sensory functions were within normal limits, and his reflexes at the knees and ankles were 1+.  The Board finds that clinician's findings are more probative than the Veteran's lay statements made for compensation purposes. 

An October 2009 private neurological consultation indicated that the Veteran complained of paresthesias in the left leg.  The pain was 7/10 in severity and radiated to the left posterior leg in a nonspecific distribution.  The pain was worse in the morning and at night and interfered with his sleep.  It was aggravated by bending, lifting, prolonged sitting, prolonged standing, and walking long distances.  The pain was alleviated by rest.  He denied having weakness, changes in sensation in the legs, and bladder/bowel dysfunction.  On examination, there no sensory deficits found.

At an October 2009 QTC examination, the Veteran complained of paresthesia, numbness, leg weakness and urinary problems; he did not have bowel problems.  His back pain radiated to the legs and the level of pain was described as moderate.  On examination, there was no evidence of radiating pain on movement.  Neurologically, the lumbar spine sensory function was impaired in the left lateral leg and foot.  Reflexes and motor testing were normal.  There were signs of lumbar intervertebral disc syndrome that was most likely the sciatic nerve and did not cause bowel or bladder dysfunction.  The Board finds that this is the first competent clinical opinion which reflects that the Veteran has IVDS most likely involving the sciatic nerve.

The private treatment records from 2010 to 2012 showed that the Veteran had low back complaints, but no specific findings were reported other than spasm in March 2010.  An addendum indicated that the service-connected low back disability includes signs of lumbar intervertebral disc syndrome with sciatic nerve involvement and that the urinary dysfunction/incontinence was secondary to this.  

A March 2010 VA physiatrist record reflects that the Veteran had chronic low back pain with no evidence of lumbar radiculopathy. 

An April 2010 consultation report indicated that the Veteran had a combination of mechanical pain secondary to lumbar facet arthrosis and radiating pain in his leg due to listhesis that might have caused intermittent impingement of the nerve roots.  The Veteran reported having numbness, tingling, paresthesias and weakness; he denied having bowel or bladder incontinence.  On examination, sensory and motor testing in the lower extremities was normal.

Although the Veteran had normal sensory and motor testing on examination, the examiner noted that the Veteran might have "intermittent impingement of the nerve roots."  This is the most recent report competent clinical report that the Veteran may have radiculopathy.  

The March 2011 QTC examination report reflects that the Veteran complained of paresthesia, numbness and leg weakness; he did not have bowel or urinary problems.  He had episodic pain occurring 3 times a day with each episodes lasting 1 hour.  The pain originated in the back and radiated to the back of the legs and to the shoulders.  On examination, there was no evidence of radiating pain on movement and muscle spasms were absent.  There were no sensory deficits consistent with a diagnosis of intervertebral disc syndrome, but the Veteran did report having numbness of the entire legs that was not consistent with any known condition of the lumbar spine except complete paralysis and reflexes.  

Based on the foregoing, the Board finds that as of March 2011, a separate rating for neurological manifestations is not warranted. 

At the April 2012 VA examination, the Veteran reported having back pain that radiated and paresthesia in the left posterior thigh.  Reflexes and sensory testing was also normal.  Straight leg raise testing was negative, bilaterally, and there were no radicular pain or signs or symptoms due to radiculopathy.  In particular, there was not constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in either lower extremity.  There were no other neurological symptoms present, and there was no evidence of intervertebral disc syndrome.  

A June 2014 VA examination report reflects that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that there was no sciatica, the Veteran had normal deep tendon reflexes, normal strength in the legs, and normal sensation.  The examiner noted that "cooperation is poor upon checking ROM but no sciatic seen."  

The Board finds that the Veteran's poor cooperation casts doubt on his symptoms and their severity and indicates that he may be motivated by monetary gain.  This, coupled with the lack of examination findings of pain, supports a finding that he is not entitled to a separate compensable rating for neurological manifestations.

A January 2015 VA clinical opinion reflects that the clinician opined, based on his review of the claims file, that the Veteran does not have separately neurological manifestations involving the lower extremity due to his service-connected low back disability.  He noted that the Veteran's objective clinical data does not reveal radiculopathy to be present.  The clinician cited to the 2009 MRI of the spine which revealed no nerve root compression, as well as the 2014 examination report. 

With regard to other manifestations, the Board notes that there is no competent credible evidence of a bowel disability due to the Veteran's service-connected lumbar spine disability.  With regard to bladder manifestations, the Board notes that the Veteran has asserted bladder manifestation on occasion, but has also denied any such manifestations in October 2009, April 2010, and March 2011.  The 2009 report also reflects that the Veteran's disability did not cause bowel or bladder dysfunction.  There is no competent credible evidence of such.

In applying the benefit of the doubt under 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), the Board finds that service connection for left leg radiculopathy from October 2009 to March 2011 is warranted.  The most probative evidence is against a finding that the Veteran has had symptoms due to his service-connected disability before, or after, those dates granted above, and there is no competent credible evidence of right leg complaints.  Although the Veteran noted such on occasion, they have not been found clinically, and the objective examinations do not support such.  The most probative evidence also does not support a finding that the Veteran's lumbar disability causes bowel or bladder dysfunction.  

The Board acknowledges that the Veteran is competent to state that he has radiating pain, numbness, tingling, and bowel or bladder impairments.  However, in the absence of a clinician supporting those manifestations, the Board finds that they are insufficient to warrant a higher or separate rating because the Veteran's range of motions have been widely different, his cooperation has been to be lacking, the objective tests generally do not support sensory or motor impairment, and the Veteran's reported symptoms have been found to not be consistent with "any known condition of the lumbar spine except complete paralysis and reflexes" which he does not have. 

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected back disability.  The criteria consider that there are varying levels of disability, that pain may cause limitation of motion, and that a back disability may cause neurological abnormalities.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Board has considered the Veteran's service-connected disabilities and finds that all of all of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to an increased rating for service-connected anterior lumbar spondylolisthesis, rated as 20 percent disabling prior to March 30, 2011 and 40 percent disabling beginning on that date, is denied. 

Entitlement to a separate compensable rating for the service-connected low back disability on the basis of separately ratable radiculopathy or neurological deficit for the left leg from October 22, 2009, and no earlier to March 30, 2011, and no later, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the decision above, the Board grants service connection for left leg radiculopathy from October 2009 to March 2011.  The RO has not assigned a rating for this disability.  The rating assigned for this disability for the period granted by the Board may result in a combined rating that meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).  As the initial rating assigned for this disability may impact the Veteran's total rating for the pertinent period, the claim of entitlement to a TDIU is inextricably intertwined with the initial rating assignment.  

The Veteran's current combined rating for the period prior to October 23, 2009, does not meet the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).  The combined rating for the period after March 2011 will likely also be affected by the Board's decision herein. 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The record includes opinions both in support of and against the claim for TDIU.  If it is determined that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  Assign a rating for the Veteran's service-connected left leg radiculopathy from October 22, 2009 to March 30, 2011. 

2.  Thereafter, if it is determined that the Veteran's service-connected disabilities render him unemployable for any period during the appeal, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


